Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 1-9, 11-15, 17-19 are allowed. 
Claims 10, 16, and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claim 1, 13, and 17, the closest prior art of record, Conkwrite (U.S. Pub. No. 2007/0066403) in view of Horgan et al. (US. Patent No. 6,306,063) (hereinafter Horgan), Atherton et al, US 2003/0023841 (hereinafter Atherton), Barrus, US 5,958,058 (hereinafter Barrus) teaches the following:
Conkwright teaches code (i.e. instructions) and a memory storing a plurality of parameter variations associated with a device and a processor coupled to the memory (e.g. “a random access memory for temporarily storing information and instructions for the central processor”, see paragraph [0057], the memory is inherently coupled to the processor),
identifying a plurality of parameter variations for a computing device, each parameter variation in the plurality of parameter variations including a unique variation of two or more different parameters of the computing device, organizing the plurality of parameter variations into a plurality of segments, each segment in the plurality of segments including one or more parameter variations of the plurality of parameter variations, for each segment in the plurality of segments, determining optimal settings for the segment, and performing a consistency check across the plurality of segments to 
Horgan teaches a plurality of parameter variations organized in segments (e.g. “During subsequent vehicle operation, the one or more vehicle operating parameter signals are monitored (i.e. determined) and available engine performance is automatically adjusted, by increasing or decreasing available engine performance, according to a comparison between the operational status (i.e. first setting) and/or operational performance (i.e. second setting) of the one or more vehicle operating parameter signals and the established functional relationship”, see column 3 lines 30-37 and see Figures 3A, 3B, 3C which show the segments on the x axis and the thresholds are the step values Low, Medium and High).
Atherton teaches data processing system configurations that can be optimized in accordance with the method of identifying one or more optimum configurations of a data processing system (e.g. see paragraph [0047]). 11
Barrus teaches that an optimal setting  (battery life) increases as processing speed decreases, which teaches away from the limitation “ensure that the optimal settings across the plurality of segments are monotonically increasing as a processing speed increases “ ( Column 6 line 66-col 7 line 10).
However, the prior art fails to anticipate or render obvious a method, a non-transitory computer readable medium encoded with a computer program product, and a system comprising: performing a consistency check across the plurality of segments to ensure that the optimal settings across the plurality of segments are monotonically increasing as a processing speed increases, identifying an inconsistency between the optimal settings across at least two segments of the plurality of segments, the inconsistency including that the optimal settings across the at least two segments are not monotonically increasing as the processing speed increases; and adjusting the optimal settings for at least one node in at least one segment of the at least two segments such that the optimal settings across the at least two segments increase monotonically as the processing speed increases in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-9, 11-12, 14-15, 18-19 also distinguish over the prior art for at least the same reasons as claim 1, 13, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862